Citation Nr: 1024187	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) beyond 30 percent prior to June 1, 
2006, and beyond 50 percent thereafter.   

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from March 1978 
to November 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The Veteran seeks an increased evaluation for her service-
connected PTSD.  The record reflects that the Veteran was 
last examined by VA for evaluation purposes in 2006.  Her 
representative has argued that the examination is too old and 
that a current VA examination should be conducted.  The 
representative has also stated that the Veteran's disorder 
has worsened since her 2006 examination and cites varying GAF 
scores ranging from 37 to 60 in VA outpatient treatment 
records.  

The VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the Veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  VA is obliged to afford a 
Veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability. VAOPGCPREC 
11-95 (1995).  The Veteran is competent to provide an opinion 
that her disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Thus, the Board is of the opinion that 
the Veteran should be afforded an additional VA examination.

Additionally, the Veteran's representative has argued that 
the Veteran has not worked in over ten years due to her 
service-connected PTSD.  When evidence of unemployability 
arises during the course of an appeal from an assigned 
disability rating, a claim for entitlement to a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) will be 
considered "part and parcel" of the claim for benefits for 
the underlying disability.  In such cases, a request for a 
TDIU is not a separate "claim" for benefits but, rather, is 
an attempt to obtain an appropriate disability rating, either 
as part of the initial adjudication of a claim or as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).

Accordingly, the issue of a TDIU has been raised by the 
evidence of record in this case, and it must be included in 
the adjudication of the Veteran's claim for an increased 
evaluation for PTSD.  It is noted that she is also service-
connected for a burn scar of the left and right medial chest, 
rated as 10 percent disabling.  Upon remand, the RO/AMC 
should conduct all appropriate development, to include 
providing the Veteran with VCAA- compliant notice as to a 
TDIU, obtaining any pertinent outstanding post-service 
treatment records, and obtaining a VA examinations or 
opinions as to the effect of such disability on her 
employability, if deemed necessary.

The record reflects that the Veteran applied for benefits 
from the Social Security Administration (SSA).  The March 
2005 decision refers to medical evidence considered; however 
the medical records have not been forwarded to VA.  The Board 
cannot exclude the possibility that these records may be 
pertinent to the Veteran's claims.  Accordingly, efforts to 
obtain SSA medical records are required, pursuant to 38 
C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 
163, 139 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice regarding her claim for 
a TDIU, and request her to identify any 
outstanding VA or private treatment 
records pertaining to her service-
connected PTSD.  If any outstanding 
treatment records are identified, after 
obtaining any necessary releases, request 
copies of such records.  All requests and 
all responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, 
the Veteran should be notified and 
allowed an opportunity to provide such 
records.  

2.  Obtain from the Social Security 
Administration all records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim following the current 
procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

3.  Schedule the Veteran for a PTSD 
examination with an appropriate medical 
professional to assess the current 
severity of her service-connected 
disability and to obtain an opinion 
regarding impairment of employability.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review, and such review 
should be noted in the examination 
report.  The examiner should be requested 
to render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of her service-connected 
disability, taking into consideration the 
Veteran's level of education, special 
training, and previous work experience, 
but not her age or any impairment caused 
by nonservice-connected disabilities.  
Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay and 
medical evidence of record.  If an 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why an opinion cannot 
be offered.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any further 
development deemed necessary, 
readjudicate the Veteran's increased 
rating claim based on the entirety of the 
evidence.  Such adjudication should 
reflect consideration of all lay and 
medical evidence of record and should 
specifically address the issue of a TDIU.  
If the claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and her representative, which 
addresses as all relevant law.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


